DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 8/3/21, the requirements 35 U.S.C. 119 (a)-(d) are met.

Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.

Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, and its dependent Claim 8 incorporates, the limitation " the flow path”.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins et al. (U.S. Pat. 6,196,657).
Hawkins et al. disclose the following claimed limitations:
Regarding independent Claim 1, a cleaning method of a flow path (26) in an inkjet head (10, col. 5, lines 15-67, col. 6, lines 1-3 and Figs. 1-3), comprising: 
introducing cleaning liquid (48, 50) into the flow path in the inkjet head (col. 5, lines 15-67, col. 6, lines 1-3, 13-39 and Figs. 1-3); and 
introducing gas (46) into the flow path in the inkjet head (col. 5, lines 15-67, col. 6, lines 1-3, 13-39 and Figs. 1-3), wherein 
bubbles made of the gas are generated in the cleaning liquid introduced into the flow path (col. 5, lines 15-67, col. 6, lines 1-3, 13-39 and Fig. 3).
Regarding Claim 2, wherein the introducing the cleaning liquid and the introducing the gas are simultaneously performed (Figs. 2-3). Please note that the short segments 46, 48, 50 shown in Fig. 3 are simultaneously present in the supply conduit 34 prior to being introduced in the head 10.
Regarding Claim 3, wherein the introducing the gas (into the valve system 32, Fig. 2a) is introducing the gas from an introducing port different from an introducing port from which the cleaning liquid is introduced to the flow path (28, col. 5, lines 34-60 and Fig. 2b).
Regarding independent Claim 9, a cleaning device capable of being mounted on an image forming device including an inkjet head (10, col. 5, lines 15-67, col. 6, lines 1-3 and Figs. 1-3), the cleaning device comprising: 
a cleaning liquid introducer (40, 42, 34) that introduces cleaning liquid into a flow path in the inkjet head (col. 5, lines 15-67, col. 6, lines 1-3, 13-39 and Figs. 1-3); 
a gas introducer (38, 34) that introduces gas into a flow path in the inkjet head (col. 5, lines 15-67, col. 6, lines 1-3, 13-39 and Figs. 1-3); and 
a bubble generator (32) that generates bubbles made of the gas in the cleaning liquid introduced into the flow path.
Regarding Claim 10, an inkjet image forming device (col. 2, lines 58-60) comprising: an inkjet head (10, col. 5, lines 15-67, col. 6, lines 1-3 and Figs. 1-3) and 
the cleaning device (col. 5, lines 15-67, col. 6, lines 1-3, 13-39 and Figs. 1-3).
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niimi et al. (U.S. 2010/0245461 A1).
Niimi et al. disclose the following claimed limitations:
Regarding independent Claim 7, an inkjet head (21) capable of cleaning a flow path by introducing cleaning liquid and gas into a flow path in the inkjet head (§§0053-0063 and Figs. 8-10), wherein 
a porous body (964) that makes the gas fine is arranged in an introducing port (96, 98) from which the gas is introduced (§§0055-0059, 0103 and Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (U.S. Pat. 6,196,657).
Hawkins et al. disclose all claimed limitations except the following:
Regarding Claim 4, wherein an internal pressure in the inkjet head when a flow rate A of the cleaning liquid introduced into the flow path and a flow rate B of the gas introduced into the flow path satisfy equation 1≤A/B≤5 and the bubbles are generated is 0.2 MPa or smaller.
Furthermore, the flow rates of fluids are similar or overlapping with the range given by 1≤A/B≤5 (see Fig. 3 of Hawkins et al.). The internal pressure in the inkjet head is recognized in the art as a result-effective variable (col. 2, lines 6-27 of Hawkins et al.). It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize flow path satisfy equation 1≤A/B≤5 and the bubbles are generated is 0.2 MPa or smaller, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Please note that the instant disclosure provides no specific details of how the claimed ranges are achieved, while it is presumed to adequately disclose the invention for one of ordinary skill in the art to be able to practice the claimed invention. It is, therefore, presumed that the claimed ranges are within those attainable using techniques known to one of ordinary skill in the art. Please refer to MPEP §§2143, 2144.05 I and 2144.05 II. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (U.S. Pat. 6,196,657) in view of Niimi et al. (U.S. 2010/0245461 A1).
Hawkins et al. disclose all claimed limitations except the following:
Regarding Claim 6, wherein the introducing the gas is introducing the gas through a porous body connected to a tip end of a pipe.
Niimi et al. disclose the following claimed limitations:
Regarding Claim 6, wherein the introducing the gas is introducing the gas through a porous body (964) connected to a tip end of a pipe (96, 962, §§0055-0059, 0103 and Fig. 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the porous body connected to a tip end of a pipe of Niimi et al. to the method of Hawkins et al. to protect the printhead from dust that could be present in the gas.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al. (U.S. 2010/0245461 A1).
Niimi et al. disclose the following:
Regarding claim 8, the need to protect the printhead from airborne contaminants is recognized in the art (see e.g. §0103), and pore size of the filter has to be smaller than passages, including ejection ports, of the printhead to accomplish said protection.
Niimi et al. does not disclose the following:
Regarding Claim 8, wherein the porous body has an average pore diameter smaller than an ejection port diameter of the inkjet head. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select the porous body having an average pore diameter smaller than an ejection port diameter of the inkjet head, as taught by Niimi et al. for the purpose of protecting the printhead from dust that could be present in the gas.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claim 5 is the inclusion of the limitations of a cleaning method of a flow path in an inkjet head including an average bubble diameter of the generated bubbles is smaller than an ejection port diameter of the inkjet head. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                  




/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853